Title: To Thomas Jefferson from Thomas Leiper, 27 May 1823
From: Leiper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                    I had wrote you several letters which I intend for you but believe me I had not the Courage to forward them from the circumstance of their having too much vinigar and pepper in them and as I was giving you my opinions freely of many parts I see I might mistaken and from that circumstance I retained them—But notwithstanding I am obliged to believe with Horace from my own person knowledge—”That if there was neither Hell nor Gibbet mankind might be better” or if you please with Matthew Carey “say what you will of the Dignity of Humane nature man is overstoked animal” President Monroe sent me his Message which I returned him my best thanks for it and I added which I am of the opinion now I had better not his Constitutional scruples respecting Canals and Turnpikes made and give him an extract from One of your letters to me “What is misfortune we should have War if we could remained in  peace a few years we should have  seen this whole Country Chequered with Canals and Turnpike Roads” Now I take it for Granted the Construction would not stood in your way had you been President for this thing could not have been done without the Aid of the General Government—It has been a great misfortune to this country the opinion of Madison & Monroe they certainty have set the improvements of the country  many years Back—I have had four Draw Back in my life in the Line of Pounds difference you must understand in Our Revolution any War I wanted to get Richer than my Snuff Mills would let me and went to sea and most all I had made for years was put out a slow ship or Brig untill they amounted to Eight my share in them when brought to the scale amounted to Eight Thousand Pounds—Admiral Digby came on our Coast with Fifty Frigates and he took the whole I was concerned in in six months but you must understand some of these Vessels made Voyages so that we made some thing in the same Traffic but I was the only one in the Concern that was not Ruined but it turned out very fortunate for me  at this period and for years after the manufacturing of snuff was a very  Coining of money—As you wish to know how I am I will retail to you how matters stand with me—I have been puting too much Faith in man and those men too I looked to be my friends—I have been indorsing their paper to the amount of some 40,000 Dollars—Twenty Thousand I have paid but what with the Curtailing of Banks which I have found very inconvenient and this curtailing has been all over our Country which has been the cause of bad collections and the Banks are Harrasing the  whole trading people of this country—My agent went South  with Accounts to the Amount of 235,000 and Old Tobacco accounts to the Amount of some 100,000lb of Tobacco how he will succeed I shall be better able to inform at his return It is very true I got Real Estate to cover those endorsement—but cannot sell any part but at a very great sacrifice I have comfort in the opinion of John Adams wherein he mentions he seen the end of Three Wars and that he has seen the  the depreciation of Real Estate at the end of each my mind is made up to hold on with my Real Estate for a better Market—But I will Dwell no longer on this subject for the very Idea is painfull—I am Blest in my family I have three sons Living  and six daughters and Twenty Three Grand Children all endavouring to make me happy my Eldest son George is 36 years old he has the Merchant the saw Mills a Large Farm and the saw mill for stone—and the stone quarries and is doing well he is of great service to me—My son William took a degree at our University Two years ago and has been in the line of my business ever since my Poor son Samuel took a degree at our University last June went to the Snuff Mills and by want of Care stept into a Kettle of Boiling water and scalded himself as high as the knees and has been Noursed these  Five months and it will be some considerable time longer before he is well—Four of my Daughters are Married to men of Character and stand well in society Notwithstanding what I have wrote I have great reason to be truly Thankfull altho’ I must acknowledge debt comming against me is not so comfortable that I never expected—I was affraid I had disobliged you by sending the Two Portraits of Bonaparte but Doctor Watson inform me you never knew from whence they came so from that circumstance you could not acknowledge the receipt but the late Edward Trent of Richmond was  much to Blame who took charge of them and I have no doubt but I accompanied them with a Note to you—In your letter to me their is an Idea conveyed that I have mentioned some thing respecting your Religion and seemed rather disobliged if I did I do not remember it indeed I think I could not for I never knew what they were and I am certain no one ever informed me But my reason for send your Towers Book was to shew you that King and Priestcraft would be speedly at an end—I rejoice when I look around me and see how Rapidly this very thing is comming to pass the downfall of Tyarnny and the introduction civil Liberty You are done with Politics I am sorry for it men of your great powers should hold out to the end of the Chapter and I hope you will see and use your best means the absolute necessity that republics should have an Alliance as well as Despots—Great Britain will join us for their end till some choice Visits Therefor they have now in my estimation within these Two months Twenty Five per Cent You observe to me you read nothing but Morality my system of Morality is to be found in the 20th chapter of Exodus consisting of Ten commandments which was delivered by God to Mosses on mount Sinia which I believe to be a complete summary of the moral Law and look no further—I observe with a degree of pain that your Mr F— (whose name I do not need set) wishes to be sent to Congress again and assigns as a reason if they do return him he will not vote for John Q. Adams for he was concerned in making a Treaty that had deprived the southern states of Two slave states This Doctrine must be popular or he would not have used it I have been informed formerly by a great number of Virginia Gentlemen that they were Cursed with that thing called Slavery notwithstanding the members of Congress to the south of the Potamac all Voted in favor of Extending it to Missouria—Herne says very justly “a Tree is known by its Fruit not its Blossoms.”—How do you like the imported of Wheat and Flour There has been Three Cargoes import into New York the last  Consisted of 100 Tons we have had but one Cargoe here but we will have more for my neighbor Mr Paul Beck who is a very correct merchant says it will pay a very good Freight from that circumstance we will have more of it—But John Taylor says we must purchase when we can produce it Cheapest—Chaptali is of a Different opinion and may add all the nations of Europe The Best news I can tell you from here is the sum necessary for making the Canal between the Delaware and Chesapeake is almost subscribed and their is no doubt of the Balance and the work will speedly progress—Here I have wrote Two sheets and I expect to be answered by Four for you can write Fourscore than I can do one and more to the purpose—You may write freely for no one sees your letters but myself and you may rely on it no part of them will be retailed unless it is answer some good purpose—I am with the greatest esteem and constant friendship and respect
                        Thomas Leiper
                    